This office action is in response to the amendment and remarks filed 04/19/2022.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-8, 10, 11, 13-18 have been considered but are moot in view of the new grounds of rejection.  Since the examiner has applied new grounds of rejection, this office action is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 improperly depends from canceled claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 5, 6, 8 and 11, the recitation “about” makes the claim indefinite because “about” implies that the value can actually be smaller or respectively greater than the value claimed.  Appropriate correction is required (remove the term about from all the claims 1-18).
In claims 1, 4, 5, 6, 7 and 10, the recitation “at least # rpm” is indefinite as it is not bounded at its upper limit and therefore includes literally any value ranging from the claimed rpm value to infinity/large numbers. The disclosure as originally filed does not enable such large values/rpms.  Therefore, applicant has failed to define the metes and bounds of applicant’s claimed invention.  Further, it has been held that the phrase “at least” has no upper limit. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2163.05(III). Appropriate correction is required (remove the term “at least” from these claims).
Claims 12-18 depend from Claim 1 and are rejected accordingly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 alone or claims 1 and 2 of U.S. Patent No. 10,036,316. 
In claim 1 of US’316, the recitation a redline speed of at least 3200 rpm implies any rpm higher than 3200 rpms since it is unbounded (no upper limit since it recites “at least”), thus the claimed value of 3400rpm in the instant application is anticipated by claim 1 in US’316. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the referencing US Patent’316 fully encompass the subject matter of the instant application claims and therefor anticipate the claims of the instant application. Since the claims of the instant application are anticipated by the claims of the referencing US Patent, the claims of the instant application are not patentably distinct from the referencing US Patent. 

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,036,316. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the referencing US Patent’316 fully encompass the subject matter of the instant application claims and therefor anticipate the claims of the instant application. Since the claims of the instant application are anticipated by the claims of the referencing US Patent, the claims of the instant application are not patentably distinct from the referencing US Patent. 

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 alone or claims 1 and 2 of U.S. Patent No. 10,036,316. 
In claim 1 of US’316, the recitation a redline speed of at least 3200 rpm implies any rpm higher than 3200 rpms since it is unbounded (no upper limit since it recites “at least”), thus the claimed value of 5200rpm in the instant application is anticipated by claim 1 in US’316. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the referencing US Patent’316 fully encompass the subject matter of the instant application claims and therefor anticipate the claims of the instant application. Since the claims of the instant application are anticipated by the claims of the referencing US Patent, the claims of the instant application are not patentably distinct from the referencing US Patent. 

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,036,316. 
In claim 1 of US’316, the recitation a low-pressure compressor redline speeds of at least 10,000 rpm implies any rpm higher than 10,000 rpms since it is unbounded (no upper limit since it recites “at least”), thus the claimed value of 12,000rpm in the instant application is anticipated by claim 1 in US’316. 
Likewise, in claim 1 of US’316, the recitation a high-pressure compressor redline speeds of at least 22,000 rpm implies any rpm higher than 22,000 rpms since it is unbounded (no upper limit since it recites “at least”), thus the claimed value of 25,000rpm in the instant application is anticipated by claim 1 in US’316. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the referencing US Patent’316 fully encompass the subject matter of the instant application claims and therefor anticipate the claims of the instant application. Since the claims of the instant application are anticipated by the claims of the referencing US Patent, the claims of the instant application are not patentably distinct from the referencing US Patent. 

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,036,316. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the referencing US Patent’316 fully encompass the subject matter of the instant application claims and therefor anticipate the claims of the instant application. Since the claims of the instant application are anticipated by the claims of the referencing US Patent, the claims of the instant application are not patentably distinct from the referencing US Patent. 

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,036,316. 
In claim 1 of US’316, the recitation a low-pressure compressor redline speeds of at least 10,000 rpm implies any rpm higher than 10,000 rpms since it is unbounded (no upper limit since it recites “at least”), thus the claimed value of 10,000rpm in the instant application is anticipated by claim 1 in US’316. 
Likewise, in claim 1 of US’316, the recitation a high-pressure compressor redline speeds of at least 22,000 rpm implies any rpm higher than 22,000 rpms since it is unbounded (no upper limit since it recites “at least”), thus the claimed value of 24,000rpm in the instant application is anticipated by claim 1 in US’316. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the referencing US Patent’316 fully encompass the subject matter of the instant application claims and therefor anticipate the claims of the instant application. Since the claims of the instant application are anticipated by the claims of the referencing US Patent, the claims of the instant application are not patentably distinct from the referencing US Patent. 



Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,036,316. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the referencing US Patent’316 fully encompass the subject matter of the instant application claims and therefor anticipate the claims of the instant application. Since the claims of the instant application are anticipated by the claims of the referencing US Patent, the claims of the instant application are not patentably distinct from the referencing US Patent. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


    PNG
    media_image1.png
    442
    715
    media_image1.png
    Greyscale

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 8 of U.S. Patent No. 10,036,316 (hereinafter US’316) in view of Bruce et al. (NASA/CR-2003-212467).
Claims 1 and 8 in US’316 teaches all the claimed limitations except wherein the geared architecture has a gear ratio that is about 3.0.
Bruce is directed to a geared turbofan engine similar to US’316, similar to US’316. Bruce teaches that a gear ratio of about 3.0 is typical in this type of engines (figure 4 in Bruce shows a ratio 4.2; the term “about” has been interpreted that the claimed value can actually be smaller or respectively greater than the value claimed).
Therefore, it would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide US’316 with a gear ratio of about 3.0, as taught by Bruce, because such a modification would have been considered an obvious matter of design choice within the level of one of ordinary skill in the art which fails to patentably distinguish over the prior art. Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985). MPEP 2144 I.  

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,036,316 (hereinafter US’316) in view of Bruce et al. (NASA/CR-2003-212467).
Claims 8 in US’316 teaches all the claimed limitations except wherein the geared architecture has a gear ratio that is about 3.0.
Bruce is directed to a geared turbofan engine similar to US’316, similar to US’316. Bruce teaches that a gear ratio of about 3.0 is typical in this type of engines (figure 4 in Bruce shows a ratio 4.2; the term “about” has been interpreted that the claimed value can actually be smaller or respectively greater than the value claimed).
Therefore, it would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide US’316 with a gear ratio of about 3.0, as taught by Bruce, because such a modification would have been considered an obvious matter of design choice within the level of one of ordinary skill in the art which fails to patentably distinguish over the prior art. Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985). MPEP 2144 I.  

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,036,316 (hereinafter US’316) in view of Bruce et al. (NASA/CR-2003-212467).
Claims 1 and 2 in US’316 teaches all the claimed limitations except wherein the gear architecture is positioned upstream of the low-pressure compressor .
Bruce is directed to a geared turbofan engine similar to US’316, similar to US’316. Bruce teaches that positioning a gear architecture upstream of the low-pressure compressor is typical (refer to figure 4 in Bruce).
Therefore, it would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide US’316 with the gear architecture positioned upstream of the low pressure compressor, as taught by Bruce, because such a modification would have been considered an obvious matter of design choice within the level of one of ordinary skill in the art which fails to patentably distinguish over the prior art. Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985). MPEP 2144 I.  


Claims 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,036,316 (hereinafter US’316) in view of Bruce et al. (NASA/CR-2003-212467).
Regarding dependent Claims 15 and 16, Claims 1 and 2 in US’316 teaches all the claimed limitations except wherein the plurality of fan blades comprises no more than twenty-six fan blades (claim 15) OR o more than twenty fan blades (claim 16).
Bruce is directed to a geared turbofan engine similar to US’316, wherein the plurality of fan blades comprises no more than twenty-six fan blades (page 8 section 3.2.3 states 18 fan blades which is less than the claimed number of 26 or 20 fan blades; the recitation “no more than twenty-six” is interpreted as requiring 26 blades or less, that is, any number of fan blades but not to exceed 26 fan blades; the recitation “no more than twenty” is interpreted as requiring 20 blades or less, that is, any number of fan blades but not to exceed 20 fan blades).
Therefore, it would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide US’316 with “no more than twenty-six fan blades” or “no more than twenty fan blades”, as taught by Bruce, because such a modification would have been considered an obvious matter of design choice within the level of one of ordinary skill in the art which fails to patentably distinguish over the prior art. Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985). MPEP 2144 I.  

Regarding dependent Claim 17, US’316 in view of Bruce teaches the invention as claimed and as disclosed above except wherein the low-pressure turbine includes no more than six turbine rotors.
Bruce is directed to a geared turbofan engine similar to US’316, wherein the low-pressure turbine includes no more than six turbine rotors (as shown in figure 4 above).
Therefore, it would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide US’316 in view of Bruce with “no more than six turbine rotors”, as taught by Bruce, because such a modification would have been considered an obvious matter of design choice within the level of one of ordinary skill in the art which fails to patentably distinguish over the prior art. Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985). MPEP 2144 I.  

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,036,316 (hereinafter US’316) in view of Bruce and further in view of Nakhamkin (US 4,885,912).
US’316 in view of Bruce teaches the invention as claimed and as disclosed above except wherein the low pressure turbine includes three turbine rotors.
Nakhamkin teaches that the expansion ratio of a low pressure turbine is decreased by reducing the number of turbine stages (col. 5 lines 24-26).
Therefore, the number of stages/rotors in a low pressure turbine is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  
In this case, the recognized result is that the expansion ratio of a low pressure turbine is decreased by reducing the number of turbine stages (col. 5 lines 24-26).
Therefore, since the general conditions of the claim, i.e. the expansion ratio of a low pressure turbine is decreased by reducing the number of turbine stages were disclosed in the prior art by Nakhamkin, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed number of stages/rotors in the low pressure turbine as taught by Nakhamkin to the device of US’316 in view of Bruce, in order to achieve the desired expansion ratio in the low pressure turbine. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William H Rodriguez/Primary Examiner, Art Unit 3741